         Case 1:18-cr-00016-LY Document 111 Filed 04/01/20 Page 1 of 1
                         .

                        IN THE UNITED STATES DISTRICT COURT                             2O2tIAPR-i   PH      [4:t16

                         FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION                                                _.,..


UNITED STATES OF AMERICA                               §
                                                       §
v.                                                     §           No. l:18-CR-016-LY
                                                       §
CHARLES MCALLISTER                                     §

                                            ORDER
                                                                   for Reset Report Date,
       The Court, having considered the Government's Agreed Motion

agrees to the request and Orders the defendant to report to the Bureau
                                                                       of Prisons facility as

directed by the facility manager no later than July   1,   2020.




               SIGNED    th4day of                                     2020.




                                                      TED STATE
